Citation Nr: 1116437	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in January 2008, when it was remanded at the Veteran's request for consideration of newly submitted evidence at the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board received evidence that was evidently forwarded by the Appeals Management Center (AMC) in connection with this claim.  Although the Board received this evidence after the claims file was transferred to the Board earlier in January 2011, review of the evidence in question reveals that it is relevant evidence that the Veteran originally sent to the RO/AMC many months prior to the case being transferred to the Board.  It appears that the evidence was originally sent to and received by the AMC in July 2010 (as indicated by a faded date of receipt stamp on one of the documents, and the postmark on the envelope), then the evidence was evidently forwarded to the RO in Seattle in August 2010 (as indicated by a date of receipt stamp on the other piece of evidence in the tandem).  It then appears that in December 2010 the RO forwarded this evidence back to the AMC to be associated with the claims file (as indicated by a cover letter of that date), and the AMC received the evidence later that month (indicated by a date of receipt stamp on the RO's cover letter), prior to the case being transferred to the Board.  In turn, the AMC apparently forwarded the evidence to the Board.

This evidence has not been considered in any prior supplemental statement of the case, including the November 2010 supplemental statement of the case that was issued by the AMC.  The Board notes that the evidence is new to the record, and appears to be pertinent to the Veteran's claim on appeal.  In particular, the evidence includes a letter dated in July 2010 authored by the Veteran's VA physician which discusses the status of the Veteran's progressively severe back disability at that time and specifically addresses significant functional limitations that the Veteran's back disability imposed upon the Veteran's employment at that time.  Additionally, another July 2010 document shows that the same VA physician treating the Veteran's back disability certified that the Veteran was severely limited in his ability to walk at that time.  The Board has reviewed the claims file and determined that this evidence is new and not duplicative; these documents are not otherwise contained in the VA treatment records in the claims file.

The Board acknowledges that the Veteran's representative, in a March 2011 brief, indicated a desire to waive Agency of Original Jurisdiction (AOJ) review of any evidence newly submitted to the Board.  However, under these circumstances when the evidence was in fact submitted by the Veteran to the RO many months prior to the transfer of the claims file to the Board (and when the evidence was also forwarded to the AMC prior to the claims file being transferred to the Board), the Board is compelled by the applicable regulatory procedural requirements to remand this case to accomplish the proper issuance of a supplemental statement of the case.  In any event, as discussed below, this case must be remanded for other reasons regardless.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, this issue must be returned to the RO for review of the additional evidence.

Additionally, the Board notes the recent August 2010 VA examination report, focused specifically upon the disability at issue in this case, states that "[t]he veteran has applied for Social Security Disability."  Thus, the record reflects that the Veteran has applied for disability benefits for his spinal pathology from the Social Security Administration (SSA).  However, there is no indication in the claims file that the RO/AMC has ever requested any of the Veteran's records in the possession of the SSA.

The Board finds that the SSA records would be relevant to the current appeal because the reference to his SSA application in the VA examination report addressing the specific disability at issue is reasonably understood to suggest that the Veteran's SSA application involves this disability.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the RO/AMC must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Finally, the Board observes that the RO sent a VA Form 21-4192 Request For Employment Information In Connection With Claim For Disability Benefits to the Veteran's former employer, and a response was received in June 2010.  This response provided some of the sought information, and further noted that the rest of the information could be secured through contacting the Veteran's most recent supervisor.  A September 2010 Deferred Rating Decision memorandum documents that the RO initiated follow-up to pursue the remaining sought information, and later that month the RO contacted the Veteran in connection with the effort to obtain this information.  The Veteran replied in October 2010 with the information asked of him, including the contact information of his most recent supervisor, as requested by the RO.  Later that month, the RO submitted a request for the sought information to the Veteran's former supervisor.  The supplemental statement of the case was issued one month later, and noted that there had been no response to this inquiry as of that time.  As this case must be remanded for other reasons, the Board finds it is reasonable to direct that this inquiry be followed-up upon during the processing of this latest remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to request and obtain all medical records and administrative decisions (not already of record) associated with any claim for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO/AMC should take any appropriate action to follow-up on its unresolved request (from October 2010) for employment history information from the Veteran's former supervisor, including documenting in the claims file the result of the attempt to contact the Veteran's former supervisor.

3.  Following the above and any additional development deemed necessary, the RO should review the expanded record and determine if the benefits sought on appeal can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


